DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 includes the limitation “brake control circuit depending on the sensed operational characteristics”.  However there is a lack of antecedent basis for “the sensed operational characteristics” as the claim previously describes one or more detected operational characteristics.  It is unclear whether applicants intend to reference the one or more detected operational characteristics, or introduce a new element into the claim.  For examining purposes, this limitation is interpreted as stating “brake control circuit depending on the one or more detected operational characteristics”.
Claims 11-15 depend from claim 10 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claim 10.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. (US 7,938,231 B2).
Claims 1 and 16: Ueda et al. discloses a braking system for an elevator and an elevator system shown in FIG. 1 to include a hoistway, an elevator car (1) movable along the hoistway, a machine (4) operably connected to the elevator car to urge movement of the elevator car along the hoistway, and a brake operably connected to the elevator car (column 2 lines 37-44). The brake is further described as an electromagnetic brake (column 3 lines 1-9).  A control circuit is connected to the electromagnetic brake (column 2 lines 63-67), and is shown in FIG. 2 to include a switching mechanism (first through sixth electromagnetic relays 18, 19, 29a, 19b, 31a and 31b) configured to selectively modify a rate of engagement of the electromagnetic brake to selectively modify a rate of deceleration of the elevator car via opening or closing the switching mechanism (column 3 lines 9-12).  The switching mechanism then has a first, second position and third position corresponding to open or close states of electromagnetic relay pairs (18, 19) (29a, 29b) (31a, 31b) to selectively modify the rate of engagement (column 3 lines 38-42) (column 6 lines 33-44).
Claim 2: Ueda et al. discloses a braking system as stated above, where the switching mechanism changes between positions as a result of a detected abnormality (column 3 lines 33-37), or direction of elevator car travel and a load imbalance between the elevator car and a counterweight (column 6 line 50 through column 7 line 4).  A detected abnormality may include an abnormality in direction of elevator car travel and a load imbalance between the elevator car and a counterweight, as is recognized in the art.
Claims 3 and 17: Ueda et al. discloses a braking system and an elevator system as stated above, where the in the first position (electromagnetic relays 18, 19 being open) the switching mechanism directs electrical current across a snubber diode to slow dissipation of current in the control circuit as shown in FIG. 4, in an event of a detected abnormality (column 3 lines 33-37).  A detected abnormality may include a loss of AC power to the control circuit, as is recognized in the art.
Claims 4 and 18: Ueda et al. discloses a braking system and an elevator system as stated above, where in the second position (third through sixth electromagnetic relays 29a, 29b, 31a, 31b being open) the switching mechanism directs electrical current across a snubber diode (17) and resistor (16), as shown in FIG. 3.
Claims 5 and 19: Ueda et al. discloses a braking system and an elevator system as stated above, where in the first position (first and second electromagnetic relays 18, 19 being open) induction current flowing through brake coil (15) is swiftly reduced (column 3 lines 38-42) due to diode (17) and resistor (16), and in the second position (third through sixth electromagnetic relays 29a, 29b, 31a, 31b being closed) coil current (Ib) is deenergized gradually (column 6 lines 38-44).  Therefore in the first position an application of full torque of the brake is delayed by a first delay amount, and in the second position the application of full torque of the brake is delayed by a second delay amount different from the first delay amount, as can be seen from FIG. 5.
Claims 6 and 20: Ueda et al. discloses a braking system and an elevator system as stated above, where in the third position coil current is deenergized immediately (column 6 lines 33-37).  Therefore application of full torque of the brake is not delayed.
Claim 8: Ueda et al. discloses a braking system where the switching mechanism is a latching relay, as stated above.
Claim 9: Ueda et al. discloses a braking system where current applied through the circuit is changed based on a position of the switching mechanism, as stated above.  Therefore an initial current applied through the circuit would be changed based on an initial position of the switching mechanism, as is recognized in the art.
Claim 10: Ueda et al. discloses a method of engaging an electromagnetic brake for an elevator system (column 3 lines 1-9), where operational characteristics of an elevator system are detected, and a first position or second position is selected of a switching mechanism (first through sixth electromagnetic relays 18, 19, 29a, 19b, 31a and 31b) depending on the sensed operational characteristics (column 6 line 50 through column 7 line 4).  The switching mechanism is shown in FIG. 2 to be disposed at a brake control circuit.  Electrical current then flows through components of the brake control circuit, depending on the position of the switching mechanism, to determine a rate of engagement of the electromagnetic brake, and the electrical current stops flow through the brake control circuit to thereby cause engagement of the electromagnetic brake (column 6 lines 33-44).
Claim 11: Ueda et al. discloses a method stated above, where the in the first position (electromagnetic relays 18, 19 being open) the switching mechanism directs electrical current across a snubber diode to slow dissipation of current in the control circuit as shown in FIG. 4, in an event of a detected abnormality (column 3 lines 33-37).  A detected abnormality may include a loss of AC power to the control circuit, as is recognized in the art.
Claim 12: Ueda et al. discloses a method as stated above, where in the second position (third through sixth electromagnetic relays 29a, 29b, 31a, 31b being open) the switching mechanism directs electrical current across a snubber diode (17) and resistor (16), as shown in FIG. 3.
Claim 13: Ueda et al. discloses a method as stated above, where in the first position (first and second electromagnetic relays 18, 19 being open) induction current flowing through brake coil (15) is swiftly reduced (column 3 lines 38-42) due to diode (17) and resistor (16), and in the second position (third through sixth electromagnetic relays 29a, 29b, 31a, 31b being closed) coil current (Ib) is deenergized gradually (column 6 lines 38-44).  Therefore in the first position an application of full torque of the brake is delayed by a first delay amount, and in the second position the application of full torque of the brake is delayed by a second delay amount different from the first delay amount, as can be seen from FIG. 5.
Claim 14: Ueda et al. discloses a method as stated above, where in a third position coil current is deenergized immediately (column 6 lines 33-37).  Therefore application of full torque of the brake is not delayed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 7,938,231 B2) in view of Horbruegger et al. (US 5,076,399).
Claims 7 and 15: Ueda et al. discloses a braking system and method as stated above, where the switching mechanism changes between the first position, second position and third position based on operational parameters (column 6 line 50 through column 7 line 4).  This reference fails to disclose the switching mechanism to change between the first position, second position and third position at a beginning of an elevator car run. 
However Horbruegger et al. teaches a system and method, where a variable lift brake current is selected to release a brake (column 4 lines 47-54), e.g., at a beginning of an elevator car run. 
Given the teachings of Horbruegger et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the braking system and method disclosed in Ueda et al. with providing the switching mechanism to change between the first position, second position and third position at a beginning of an elevator car run.  Doing so would “reduce start jerk” of an elevator start, as taught in Horbruegger et al. (title).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             September 29, 2022